DETAILED ACTION
This office action is in response to the communication received on 02/05/2021 concerning application no. 16/042,274 filed on 07/23/2018.
Claims 1-12 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect Tsukagoshi’s silence on simulating the claimed functions to claims 1 and 11-12, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.

Applicant argues that Tsukagoshi does not disclose, teach, or suggest a comparing the predicted duration and a target duration for which the target pixel value is maintained. 
	Examiner respectfully disagrees with Applicant’s arguments. Paragraph 0133 of Tsukagoshi teaches that the target reach time and the prediction time may coincide with one another. In such an event, the injection of the contrast agent does not have its injection speed changed. This constant injection allows the target CT value to be reached without a possible shortage or over-extension of injection. Furthermore, Tsukagoshi does not teach a target pixel value that is altered over a period of time. In paragraphs 0070 and 0072 it is taught that the target CT values are input by the user and is the desired value that is to be reached based on the contrast injection. In paragraph 0078 and Fig. 5 it is taught that .

Claim Objections
Claim 12 is objected to because of the following informalities: 
Claim 12, line 19, recite “the compares the predicted duration”. This claim element should be amended to “the CPU compares the predicted duration”. This amendment will fix the omission of a processor system that performs the claimed function.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the group" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (PGPUB No. US 2010/0292570) in view of Kalafut et al. (PGPUB No. US 2007/0282263).

Regarding claim 1, Tsukagoshi teaches an apparatus comprising: 
a central processing unit (CPU) (Injection head 51 and injection controller 52) configured to acquire an amount of contrast medium (Paragraph 0029 teaches that the injection amount of the contrast agent is preset), the CPU configured to acquire a target duration for which a target pixel value is maintained (Paragraph 0700 teaches that the target CT value along with the target reach times can be obtained from empirical rules and input by the operator through an input part 27);
the CPU (CT value calculator 30) configured to acquire a target duration for which a target pixel value is maintained (Paragraph 0049 teaches that the CT value calculator 30 observes a region of interest and obtains the CT values of the pixels that are observed. Paragraph 0120 teaches that the ROI can be set along with a target CT value. Paragraph 0700 teaches that the target CT value along with the target reach times can be obtained from empirical rules and input by the operator through an input part 27); 
Input part 27) configured to acquire a contrast medium injection protocol (Paragraph 0119 teaches that the operator inputs imaging conditions through the input part 27. Paragraph 0120 teaches that these conditions can include the scanning position, setting a ROI, a prep scan condition, a main scan condition, a time for stopping injection, a CT value, a required time from a point that injection of the contrast agent from a CT value to a target CT value. Paragraph 0123 teaches that the injection speed is set by the operator); and 
the CPU (Differential Processor 33) configured to observe a time-dependent change in a pixel value in a tissue of a subject based on the injection protocol and the amount of the contrast medium to determine a predicted duration for which the target pixel value is maintained (Paragraph 0058 teaches that Fig. 3 is an example of a time density curve (TDC). This is an indication of a temporal change of a CT value of an ROI. Abstract teaches that this imaging and injection is for a subject. Paragraph 0075 teaches that Fig. 5 is another example of a TDC curve and how the CT value and the concentration changes based on the injection speed. Paragraph 0078 teaches that the time T4 is set as the target time that corresponds to the target CT value. This target time and target value are compared to the T5 and this allows for the prediction of the time needed to reach the ending CT value. Paragraph 0082 teaches that the time T5 is less than the target reach time T4. Fig. 5 shows this temporal relationship. It is also noted that the contrast injection speed is increased from 3 ml/sec to 4 ml/sec. This increase in speed would inherently alter the amount of contrast is injected in the given time interval), 
the CPU (Differential Processor 33) compares the predicted duration with the target duration in a real-time procedure (Paragraphs 0135-0139 teach that the injection speed can be altered based on the predicted times relationship to the target time. This can be the increase or decrease of the injections), in a case where the predicted duration is shorter than the target duration, the time-dependent change in a condition where a greater amount of the contrast medium than the amount of the contrast medium used is injected to redetermine the predicted duration (Paragraph 0082 teaches that the time T5 is less than the target reach time T4. Fig. 5 shows this temporal relationship. It is also noted that the contrast injection speed is increased from 3 ml/sec to 4 ml/sec. This increase in speed would inherently alter the amount of contrast is injected in the given time interval), and in a case where the predicted duration is longer than the target duration, the time-dependent change in a condition where a smaller amount of the contrast medium than the amount of the contrast medium used is injected to redetermine the predicted duration (Paragraph 0068 teaches that the scan controller is able to stop the injection of the contrast agent once the time T3 is past the scan time T0).
However, Tsukagoshi is silent on if the claimed functions can be performed in a simulated model rather than in the form of real-time imaging.
In an analogous imaging field of endeavor, regarding the study of the effect of contrast injections to a patient body, Kalafut ‘263 teaches a simulator (Controller 200 in Fig. 2) that is able to perform a simulated model (Paragraph 0081 teaches a time enhancement curve that was simulated and the contrast enhancement was monitored over a period of time. This curve simulation was in response to an injection protocol. The time of peak is representative of the transit time for the contrast agent to travel from the injection site to the heart compartment. This is seen in the TDC graph of Fig. 8B. Although this is taught to be in the heart compartment, paragraphs 0072 teaches that the operator can control the volumes, flow rates and organs to be tested via a operator assist more. See Fig. 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsukagoshi with Kalafut ‘263 teaching of simulating a contrast injection protocol with respect to a simulated patient while monitoring the time density curve over a period of time. This modified apparatus would allow the user to ensure patient safety (Paragraph 0009 of Kalafut 263’). Given that the modified apparatus would be able to simulate the injection of a contrast agent, the user would be able to optimize and identify the conditions for a safe and efficient injection procedure prior the actual real-time injection. This would mean that the contrast agent dosage is not too little that the user is not able to acquire medical data but also not too much that it is hazardous to the patient health or resulting in the wastage of resources.


Tsukagoshi further teaches an apparatus, wherein the procedure is performed by changing at least one of a contrast medium injection speed and a contrast medium injection period (Paragraph 0135 teaches that the injection speed is raised from 3 ml/sec to 4 ml/sec. Paragraph 0068 teaches that the scan controller is able to stop the injection of the contrast agent once the time T3 is past the scan time T0. This stopping ends the injection period).
However, Tsukagoshi is silent on if the claimed functions can be performed in a simulated model rather than in the form of real-time imaging.
In an analogous imaging field of endeavor, regarding the study of the effect of contrast injections to a patient body, Kalafut ‘263 teaches a simulator that is able to perform a simulated model (Paragraph 0081 teaches a time enhancement curve that was simulated and the contrast enhancement was monitored over a period of time. This curve simulation was in response to an injection protocol. The time of peak is representative of the transit time for the contrast agent to travel from the injection site to the heart compartment. This is seen in the TDC graph of Fig. 8B. Although this is taught to be in the heart compartment, paragraphs 0072 teaches that the operator can control the volumes, flow rates and organs to be tested via a operator assist more. See Fig. 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsukagoshi with Kalafut ‘263 teaching of simulating a contrast injection protocol with respect to a simulated patient while monitoring the time density curve over a period of time. This modified apparatus would allow the user to ensure patient safety (Paragraph 0009 of Kalafut 263’). Given that the modified apparatus would be able to simulate the injection of a contrast agent, the user would be able to optimize and identify the conditions for a safe and efficient injection procedure prior the actual real-time injection. This would mean that the contrast agent dosage is not too little that the user is not able to acquire medical data but also not too much that it is hazardous to the patient health or resulting in the wastage of resources.


Tsukagoshi further teaches an apparatus, wherein the CPU causes a memory to store an injection protocol which corresponds to a procedure result showing a smallest difference between the target duration and the predicted duration out of the procedure results (Paragraph 0133 teaches that in an instance where the target time and prediction time match the CT value will be reached without injection speed alteration. The coinciding of the target and prediction times would be the smallest difference. Paragraph 0092 teaches that the parameter determining part 32 are stored in a storage device such as read only memory (ROM) or hard disk drive (HDD) and paragraph 0070 teaches that the parameter determining part 32 obtain and monitor the injection speeds).
However, Tsukagoshi is silent on if the claimed functions can be performed in a simulated model rather than in the form of real-time imaging.
In an analogous imaging field of endeavor, regarding the study of the effect of contrast injections to a patient body, Kalafut ‘263 teaches a simulator that is able to perform a simulated model (Paragraph 0081 teaches a time enhancement curve that was simulated and the contrast enhancement was monitored over a period of time. This curve simulation was in response to an injection protocol. The time of peak is representative of the transit time for the contrast agent to travel from the injection site to the heart compartment. This is seen in the TDC graph of Fig. 8B. Although this is taught to be in the heart compartment, paragraphs 0072 teaches that the operator can control the volumes, flow rates and organs to be tested via a operator assist more. See Fig. 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsukagoshi with Kalafut ‘263 teaching of simulating a contrast injection protocol with respect to a simulated patient while monitoring the time density curve over a period of time. This modified apparatus would allow the user to ensure patient safety (Paragraph 0009 of Kalafut 263’). Given that the modified apparatus would be able to simulate the injection of a contrast agent, the user would be able to optimize and identify the conditions for a safe and efficient injection procedure prior the actual real-time injection. This would mean that the contrast agent dosage is not too 

Regarding claim 11, Tsukagoshi teaches an injection device comprising: 
an injection head (Injection head 51 and injection controller 52) configured to inject a contrast medium according to an injection protocol (Paragraph 0029 teaches that the injection amount of the contrast agent is preset); and 
a central processing unit (CPU) (Injection head 51 and injection controller 52) configured to acquire an amount of contrast medium (Paragraph 0029 teaches that the injection amount of the contrast agent is preset),
the CPU (CT value calculator 30) configured to acquire a target duration for which a target pixel value is maintained (Paragraph 0049 teaches that the CT value calculator 30 observes a region of interest and obtains the CT values of the pixels that are observed. Paragraph 0120 teaches that the ROI can be set along with a target CT value. Paragraph 0700 teaches that the target CT value along with the target reach times can be obtained from empirical rules and input by the operator through an input part 27), 
the CPU (Input part 27) configured to acquire a contrast medium injection protocol (Paragraph 0119 teaches that the operator inputs imaging conditions through the input part 27. Paragraph 0120 teaches that these conditions can include the scanning position, setting a ROI, a prep scan condition, a main scan condition, a time for stopping injection, a CT value, a required time from a point that injection of the contrast agent from a CT value to a target CT value. Paragraph 0123 teaches that the injection speed is set by the operator), and 
the CPU (Differential Processor 33) configured to observe a time-dependent change in a pixel value in a tissue of a subject based on the injection protocol and the amount of the contrast medium to determine a predicted duration for which the target pixel value is maintained (Paragraph 0058 teaches that Fig. 3 is an example of a time density curve (TDC). This is an indication of a temporal change of a CT value of an ROI. Abstract teaches that this imaging and injection is for a subject. Paragraph 0075 teaches that Fig. 5 is another example of a TDC curve and how the CT value and the concentration changes based on the injection speed. Paragraph 0078 teaches that the time T4 is set as the target time that corresponds to the target CT value. This target time and target value are compared to the T5 and this allows for the prediction of the time needed to reach the ending CT value. Paragraph 0082 teaches that the time T5 is less than the target reach time T4. Fig. 5 shows this temporal relationship. It is also noted that the contrast injection speed is increased from 3 ml/sec to 4 ml/sec. This increase in speed would inherently alter the amount of contrast is injected in the given time interval),
the CPU (Differential Processor 33) compares the predicted duration with the target duration to in a real-time procedure (Paragraphs 0135-0139 teach that the injection speed can be altered based on the predicted times relationship to the target time. This can be the increase or decrease of the injections), in a case where the predicted duration is shorter than the target duration, the time-dependent change in a condition where a greater amount of the contrast medium than the amount of the contrast medium is injected to redetermine the predicted duration (Paragraph 0082 teaches that the time T5 is less than the target reach time T4. Fig. 5 shows this temporal relationship. It is also noted that the contrast injection speed is increased from 3 ml/sec to 4 ml/sec. This increase in speed would inherently alter the amount of contrast is injected in the given time interval), and in a case where the predicted duration is longer than the target duration,  the time-dependent change in a condition where a smaller amount of the contrast medium than the amount of the contrast medium used is injected to redetermine the predicted duration (Paragraph 0068 teaches that the scan controller is able to stop the injection of the contrast agent once the time T3 is past the scan time T0).
However, Tsukagoshi is silent regarding a simulator and if the claimed functions can be performed in a simulated model rather than in the form of real-time imaging.
In an analogous imaging field of endeavor, regarding the study of the effect of contrast injections to a patient body, Kalafut ‘263 teaches a simulator (Controller 200 in Fig. 2) that is able to perform a Paragraph 0081 teaches a time enhancement curve that was simulated and the contrast enhancement was monitored over a period of time. This curve simulation was in response to an injection protocol. The time of peak is representative of the transit time for the contrast agent to travel from the injection site to the heart compartment. This is seen in the TDC graph of Fig. 8B. Although this is taught to be in the heart compartment, paragraphs 0072 teaches that the operator can control the volumes, flow rates and organs to be tested via a operator assist more. See Fig. 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsukagoshi with Kalafut ‘263 teaching of simulating a contrast injection protocol with respect to a simulated patient while monitoring the time density curve over a period of time. This modified apparatus would allow the user to ensure patient safety (Paragraph 0009 of Kalafut 263’). Given that the modified apparatus would be able to simulate the injection of a contrast agent, the user would be able to optimize and identify the conditions for a safe and efficient injection procedure prior the actual real-time injection. This would mean that the contrast agent dosage is not too little that the user is not able to acquire medical data but also not too much that it is hazardous to the patient health or resulting in the wastage of resources.

Regarding claim 12, Tsukagoshi teaches an imaging system comprising: 
a medical imaging device configured to capture an image of a subject and selected from the group consisting of a magnetic resonance imaging device, a computed tomography device, an angiographic imaging device, a positron emission tomography device, a single photon emission computed tomography device, a CT angiographic device, an MR angiographic device, an ultrasonic diagnosis device, and a blood vessel imaging device (Paragraphs 0031-0032 teaches that the X-ray data is obtained by a gantry device 1. This is a X-ray CT system); and
wherein an apparatus includes 
Injection head 51 and injection controller 52) configured to acquire an amount of contrast medium (Paragraph 0029 teaches that the injection amount of the contrast agent is preset),
the CPU (CT value calculator 30) configured to acquire a target duration for which a target pixel value is maintained (Paragraph 0049 teaches that the CT value calculator 30 observes a region of interest and obtains the CT values of the pixels that are observed. Paragraph 0120 teaches that the ROI can be set along with a target CT value. Paragraph 0700 teaches that the target CT value along with the target reach times can be obtained from empirical rules and input by the operator through an input part 27), 
the CPU (Input part 27) configured to acquire a contrast medium injection protocol (Paragraph 0119 teaches that the operator inputs imaging conditions through the input part 27. Paragraph 0120 teaches that these conditions can include the scanning position, setting a ROI, a prep scan condition, a main scan condition, a time for stopping injection, a CT value, a required time from a point that injection of the contrast agent from a CT value to a target CT value. Paragraph 0123 teaches that the injection speed is set by the operator), and 
the CPU (Differential Processor 33) configured to observe a time-dependent change in a pixel value in a tissue of a subject based on the injection protocol and the amount of the contrast medium, to determine a predicted duration for which the target pixel value is maintained (Paragraph 0058 teaches that Fig. 3 is an example of a time density curve (TDC). This is an indication of a temporal change of a CT value of an ROI. Abstract teaches that this imaging and injection is for a subject. Paragraph 0075 teaches that Fig. 5 is another example of a TDC curve and how the CT value and the concentration changes based on the injection speed. Paragraph 0078 teaches that the time T4 is set as the target time that corresponds to the target CT value. This target time and target value are compared to the T5 and this allows for the prediction of the time needed to reach the ending CT value. Paragraph 0082 teaches that the time T5 is less than the target reach time T4. Fig. 5 shows this temporal relationship. It is also noted that the contrast injection speed is increased from 3 ml/sec to 4 ml/sec. This increase in speed would inherently alter the amount of contrast is injected in the given time interval),
the CPU (Differential Processor 33) compares the predicted duration with the target duration in a real-time procedure (Paragraphs 0135-0139 teach that the injection speed can be altered based on the predicted times relationship to the target time. This can be the increase or decrease of the injections), in a case where the predicted duration is shorter than the target duration, the time-dependent change in a condition where a greater amount of the contrast medium than the amount of the contrast medium used is injected to redetermine the predicted duration (Paragraph 0082 teaches that the time T5 is less than the target reach time T4. Fig. 5 shows this temporal relationship. It is also noted that the contrast injection speed is increased from 3 ml/sec to 4 ml/sec. This increase in speed would inherently alter the amount of contrast is injected in the given time interval), and in a case where the predicted duration is longer than the target duration, the time-dependent change in a condition where a smaller amount of the contrast medium than the amount of the contrast medium used is injected to redetermine the predicted duration (Paragraph 0068 teaches that the scan controller is able to stop the injection of the contrast agent once the time T3 is past the scan time T0).
However, Tsukagoshi is silent regarding a simulator and if the claimed functions can be performed in a simulated model rather than in the form of real-time imaging.
In an analogous imaging field of endeavor, regarding the study of the effect of contrast injections to a patient body, Kalafut ‘263 teaches a simulator (Controller 200 in Fig. 2) that is able to perform a simulated model (Paragraph 0081 teaches a time enhancement curve that was simulated and the contrast enhancement was monitored over a period of time. This curve simulation was in response to an injection protocol. The time of peak is representative of the transit time for the contrast agent to travel from the injection site to the heart compartment. This is seen in the TDC graph of Fig. 8B. Although this is taught to be in the heart compartment, paragraphs 0072 teaches that the operator can control the volumes, flow rates and organs to be tested via a operator assist more. See Fig. 2). 
.

Claim 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (PGPUB No. US 2010/0292570) in view of Kalafut et al. (PGPUB No. US 2007/0282263) further in view of Kalafut et al. (PGPUB No. US 2010/0114064).

Regarding claim 3, modified Tsukagoshi teaches the simulator in claim 1, as discussed above.
However, the combination of Tsukagoshi and Kalafut ‘263 is silent regarding an apparatus, comprising:
the CPU configured to control a display, wherein in a case where the pixel value does not reaches the target pixel value or the predicted duration does not reach the target duration in a result of an observation, the CPU displays a simulation condition correction proposal.
In an analogous imaging field of endeavor, regarding the study of the effect of contrast injections to a patient body, Kalafut ‘064 teaches a simulator, comprising:
the CPU configured to control a display, wherein in a case where the pixel value does not reaches the target pixel value or the predicted duration does not reach the target duration in a result of an observation, the CPU displays a simulation condition correction proposal (Paragraph 0100 teaches that the need for a iodine reduction can be associated with a threshold. Paragraph 0101 teaches that the screen display is able to indicate an iodine reduction action can be observed and determined. The user can then be provided with an alert and reduced contrast once the operator allows for a protocol lock).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of the combination of Tsukagoshi and Kalafut ‘263 with Kalafut ‘064’s teaching of providing a simulation correction proposal based on a pixel value. This modified apparatus would allow a user to be able to monitor for the risk of a degradation of the kidney by a contrast agent (Paragraph 0014 of Kalafut ‘064). Such a capability can endure that the patient is not harmed by the imaging procedure itself and allow the user to image the patient with image enhancement.

Regarding claim 8, modified Tsukagoshi teaches the simulator in claim 1, as discussed above.
Tsukagoshi teaches an apparatus, wherein 
the CPU calculates a discharged amount of the contrast medium based on a predetermined discharge speed (Paragraph 0029 teaches that the injection speed is preset), subtracts the discharged amount from an amount of the contrast medium (Paragraph 0123 teaches that the contrast medium amount is 100 ml and the entire amount can be injected out), and observes the time-dependent change (Paragraph 0058 teaches the observation of a TDC change of a CT value based on the time duration). 
However, Tsukagoshi is silent regarding a simulator and if the claimed functions can be performed in a simulated model rather than in the form of real-time imaging.
In an analogous imaging field of endeavor, regarding the study of the effect of contrast injections to a patient body, Kalafut ‘263 teaches a simulator (Controller 200 in Fig. 2) that is able to perform a simulated model (Paragraph 0081 teaches a time enhancement curve that was simulated and the contrast enhancement was monitored over a period of time. This curve simulation was in response to an injection protocol. The time of peak is representative of the transit time for the contrast agent to travel from the injection site to the heart compartment. This is seen in the TDC graph of Fig. 8B. Although this is taught to be in the heart compartment, paragraphs 0072 teaches that the operator can control the volumes, flow rates and organs to be tested via a operator assist more. See Fig. 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsukagoshi with Kalafut ‘263 teaching of simulating a contrast injection protocol with respect to a simulated patient while monitoring the time density curve over a period of time. This modified apparatus would allow the user to ensure patient safety (Paragraph 0009 of Kalafut 263’). Given that the modified apparatus would be able to simulate the injection of a contrast agent, the user would be able to optimize and identify the conditions for a safe and efficient injection procedure prior the actual real-time injection. This would mean that the contrast agent dosage is not too little that the user is not able to acquire medical data but also not too much that it is hazardous to the patient health or resulting in the wastage of resources.
However, the combination of Tsukagoshi and Kalafut ‘263 is silent regarding if the tissue includes a kidney.
In an analogous imaging field of endeavor, regarding information relating to contrast medium injection, Kalafut teaches a simulator, wherein the tissue includes a kidney (Paragraph 0081 teaches that the kidneys can be a region of interest that ate contrast enhanced and imaged).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of the combination of Tsukagoshi and Kalafut ‘263 with Kalafut ‘064’s teaching of observing a kidney. This modified apparatus would allow a user to be able to monitor for the risk of a degradation of the kidney by a contrast agent (Paragraph 0014 of Kalafut ‘064). Such a capability can endure that the patient is not harmed by the imaging procedure itself and allow the user to image the patient with image enhancement.

Regarding claim 9, modified Tsukagoshi teaches the simulator in claim 8, as discussed above.
Tsukagoshi further teaches an apparatus, which observes the time-dependent change (Paragraph 0058 teaches the observation of a TDC change of a CT value based on the time duration).

In an analogous imaging field of endeavor, regarding the study of the effect of contrast injections to a patient body, Kalafut ‘263 teaches a simulator (Controller 200 in Fig. 2) that is able to perform a simulated model (Paragraph 0081 teaches a time enhancement curve that was simulated and the contrast enhancement was monitored over a period of time. This curve simulation was in response to an injection protocol. The time of peak is representative of the transit time for the contrast agent to travel from the injection site to the heart compartment. This is seen in the TDC graph of Fig. 8B. Although this is taught to be in the heart compartment, paragraphs 0072 teaches that the operator can control the volumes, flow rates and organs to be tested via a operator assist more. See Fig. 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsukagoshi with Kalafut ‘263 teaching of simulating a contrast injection protocol with respect to a simulated patient while monitoring the time density curve over a period of time. This modified apparatus would allow the user to ensure patient safety (Paragraph 0009 of Kalafut 263’). Given that the modified apparatus would be able to simulate the injection of a contrast agent, the user would be able to optimize and identify the conditions for a safe and efficient injection procedure prior the actual real-time injection. This would mean that the contrast agent dosage is not too little that the user is not able to acquire medical data but also not too much that it is hazardous to the patient health or resulting in the wastage of resources.
However, Tsukagoshi is silent regarding an apparatus, wherein the tissue includes a ureter, and the CPU allocates moves the discharged amount of the contrast medium to the ureter and simulates the time-dependent change.
In an analogous imaging field of endeavor, regarding information relating to contrast medium injection, Kalafut teaches a simulator, wherein the tissue includes a ureter, and the CPU allocates moves the discharged amount of the contrast medium to the ureter and simulates the time-dependent change (Paragraph 0081 teaches that the imaged shows the excretion of the contrast from the kidneys and flow through the ureters into the bladder. Paragraph 0085 teaches that the washout curve can be observed for the ureters and this is dependent on the image intensity based on a time density curve).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of the combination of Tsukagoshi and Kalafut ‘263 with Kalafut ‘064’s teaching of observing the contrast medium flow from a kidney to a ureter. This modified apparatus would allow a user to be able to monitor for the risk of a degradation of the kidney by a contrast agent (Paragraph 0014 of Kalafut ‘064).. Such a capability can endure that the patient is not harmed by the imaging procedure itself and allow the user to image the patient with image enhancement.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (PGPUB No. US 2010/0292570) in view of Kalafut et al. (PGPUB No. US 2007/0282263) further in view of Bae ("Intravenous Contrast Medium Administration and Scan Timing at CT: Considerations and Approaches", July 2010, Radiology, Vol. 256 No. 1, 32-61).

Regarding claim 5, modified Tsukagoshi teaches the simulator in claim 1, as discussed above. 
However, Tsukagoshi is silent regarding an apparatus, wherein CPU causes a memory to store an injection protocol which corresponds to a simulation result showing that the predicted duration is longer than or equal to the target duration and the amount of the contrast medium used is smallest out of the re-simulation results.
Furthermore, Tsukagoshi is silent regarding a simulator and if the claimed functions can be performed in a simulated model rather than in the form of real-time imaging.
In an analogous imaging field of endeavor, regarding the study of the effect of contrast injections to a patient body, Kalafut ‘263 teaches a simulator (Controller 200 in Fig. 2) that is able to perform a simulated model (Paragraph 0081 teaches a time enhancement curve that was simulated and the contrast enhancement was monitored over a period of time. This curve simulation was in response to an injection protocol. The time of peak is representative of the transit time for the contrast agent to travel from the injection site to the heart compartment. This is seen in the TDC graph of Fig. 8B. Although this is taught to be in the heart compartment, paragraphs 0072 teaches that the operator can control the volumes, flow rates and organs to be tested via an operator assist more. See Fig. 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsukagoshi with Kalafut ‘263 teaching of simulating a contrast injection protocol with respect to a simulated patient while monitoring the time density curve over a period of time. This modified apparatus would allow the user to ensure patient safety (Paragraph 0009 of Kalafut 263’). Given that the modified apparatus would be able to simulate the injection of a contrast agent, the user would be able to optimize and identify the conditions for a safe and efficient injection procedure prior the actual real-time injection. This would mean that the contrast agent dosage is not too little that the user is not able to acquire medical data but also not too much that it is hazardous to the patient health or resulting in the wastage of resources.
In an analogous imaging field of endeavor, regarding information relating to contrast medium injection, Bae teaches an apparatus, wherein CPU causes a memory to store an injection protocol which corresponds to a result showing that the predicted duration is longer than or equal to the target duration and the amount of the contrast medium used is smallest out of the procedure results (Fig. 8 teaches the simulated contrast enhancement curves with the volumes of 45, 125, and 175 ml. Fig. 13 teaches a threshold of 50 HU (Hounsfield Units), which is a unit of intensity associated with an image or pixel and its associated timing duration. In the case of Fig. 13, the threshold is at 50 HU and has an associated timing of 14 seconds. Given these teachings, one with ordinary skill in the art would be able to implement a plan that has a target duration of a peak contrast with the minimum contrast medium that is injected into the patient. In the case of Bae, the peak of the lowest contrast amount (75 ml) is 175 HU with a timing of 50 seconds).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Tsukagoshi and Kalafut ‘263 with Bae’s teaching Paragraph 4 of Introduction of Bae).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (PGPUB No. US 2010/0292570) in view of Kalafut et al. (PGPUB No. US 2007/0282263) further in view of Zatezalo et al. (PGPUB No. US 2003/0216643).

Regarding claim 6, modified Tsukagoshi teaches the simulator in claim 1, as discussed above.
However, the combination of Tsukagoshi and Kalafut ‘263 is silent regarding an apparatus, comprising:
the CPU configured to control a display section, wherein the CPU displays an injected amount of the contrast medium injection in the injection protocol.
In an analogous imaging field of endeavor, regarding information relating to contrast medium injection, Zatezalo teaches an apparatus, comprising:
the CPU configured to control a display section, wherein the CPU displays an injected amount of the contrast medium injection in the injection protocol (Paragraph 0150 teaches that the history of the injection procedures can be displayed and this includes the total amount of contrast medium used or length of any delay. See Fig. 34).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Tsukagoshi and Kalafut ‘263 with Zatezalo’s teaching of displaying the injected amount of the contrast medium. This modified apparatus would allow a user to be able to call up detailed information associated to the parameters, procedures, and the images themselves (Paragraph 0022 of Zatezalo).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (PGPUB No. US 2010/0292570) in view of Kalafut et al. (PGPUB No. US 2007/0282263) further in view of Laster (PGPUB No. US 2015/0227704).

Regarding claim 7, modified Tsukagoshi teaches the simulator in claim 1, as discussed above.	However, Tsukagoshi is silent regarding an apparatus, wherein the CPU acquires viscosity, an osmotic pressure ratio, and an amount of the contrast medium corresponding to a chemical liquid name selected by a user.
In an analogous imaging field of endeavor, regarding information relating to contrast medium injection, Laster teaches an apparatus, wherein the CPU acquires viscosity, an osmotic pressure ratio, and an amount of the contrast medium corresponding to a chemical liquid name selected by a user (Paragraph 0046 teaches that the a range of contrast media with a range of osmolalities and viscosities are present. A specific media can be chosen via the manifold display 2250. Paragraph 0048 teaches that the amount of the contrast media can the displayed. See Fig. 9).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Tsukagoshi and Kalafut ‘263 with Laster’s teaching of the display of a contrast medium with its properties. This modified simulator would provide a user with easy-to-read up-to-date information regarding the amount of contrast delivered to the patient and how it compares to the values that the patient can safely tolerate (Paragraph 0025 of Laster).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (PGPUB No. US 2010/0292570) in view of Kalafut et al. (PGPUB No. US 2007/0282263) further in view of Kobayashi et al. (PGPUB No. US 2015/0332455).

Regarding claim 10, modified Tsukagoshi teaches the simulator in claim 1, as discussed above.

Furthermore, Tsukagoshi is silent regarding a simulator and if the claimed functions can be performed in a simulated model rather than in the form of real-time imaging.
However, Tsukagoshi is silent regarding a simulator and if the claimed functions can be performed in a simulated model rather than in the form of real-time imaging.
In an analogous imaging field of endeavor, regarding the study of the effect of contrast injections to a patient body, Kalafut ‘263 teaches a simulator (Controller 200 in Fig. 2) that is able to perform a simulated model (Paragraph 0081 teaches a time enhancement curve that was simulated and the contrast enhancement was monitored over a period of time. This curve simulation was in response to an injection protocol. The time of peak is representative of the transit time for the contrast agent to travel from the injection site to the heart compartment. This is seen in the TDC graph of Fig. 8B. Although this is taught to be in the heart compartment, paragraphs 0072 teaches that the operator can control the volumes, flow rates and organs to be tested via a operator assist more. See Fig. 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsukagoshi with Kalafut ‘263 teaching of simulating a contrast injection protocol with respect to a simulated patient while monitoring the time density curve over a period of time. This modified apparatus would allow the user to ensure patient safety (Paragraph 0009 of Kalafut 263’). Given that the modified apparatus would be able to simulate the injection of a contrast agent, the user would be able to optimize and identify the conditions for a safe and efficient injection procedure prior the actual real-time injection. This would mean that the contrast agent dosage is not too little that the user is not able to acquire medical data but also not too much that it is hazardous to the patient health or resulting in the wastage of resources.
In an analogous imaging field of endeavor, regarding the observation of TDC curves, Kobayashi teaches an apparatus, wherein the CPU observes the time-dependent change in each of a plurality of Paragraph 0057 teaches that the ROIs that are selected are based on the different ends of the blood vessel flow directions. See Fig. 5A. Paragraph 0066 teaches that the TDC of pixels of the blood vessels are observed and this is shown to be in relation to the time. See Fig. 6A).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Tsukagoshi and Kalafut ‘263 with Kobayashi’s teaching of studying specific compartments based on a blood flow direction. This modified simulator would allow a user to image a patient with a low amount of X-ray radiation dosages (Paragraph 0007 of Kobayashi).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793